TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED MARCH 26, 2013



                                     NO. 03-12-00606-CV


    Texas Health and Human Services Commission; Tom Suehs, in his official capacity
    as the Executive Commissioner of Health and Human Services; and Billy Millwee,
            in his official capacity as the Texas Medicaid Director, Appellants

                                                v.

      Advocates for Patient Access, Inc.; John Doe A, by and through his next friend,
       Laura Garza; John Doe B, by and through his next friend, Nayeli Garza; and
          Jane Doe A, by and through her next friend, Isabel Tijerina, Appellees




        APPEAL FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
                MODIFIED AND, AS MODIFIED, AFFIRMED --
                    OPINION BY CHIEF JUSTICE JONES




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, it is the opinion of this Court that there was no error in the trial court’s judgment

EXCEPT that we modify the August 31, 2012, modified temporary-injunction order by vacating

parts (c) and (d): IT IS THEREFORE considered, adjudged and ordered that the trial court’s

judgment is modified to vacate parts (c) and (d) of the August 31, 2012, modified temporary-

injunction order, and that the trial court’s judgment, as modified, is affirmed. It is FURTHER

ordered that each party shall bear their own costs relating to this appeal, both in this Court and

the court below; and that this decision be certified below for observance.